— Judgment unanimously affirmed. Memorandum: Defendant was convicted following a jury trial of driving while intoxicated as a felony. Viewing the evidence in the light most favorable to the People (People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932), we conclude that legally sufficient proof was adduced at trial to support defendant’s conviction (see, People v Bleakley, 69 NY2d 490, 495; see also, People v Smith, 179 AD2d 1060; People v Cole, 178 AD2d 1016). The proof concerning defendant’s intoxication was uncontroverted. It showed that he was "incapable of employing the physical and mental abilities which he [was] expected to possess in order to operate [his] vehicle as a reasonable and prudent driver” (People v Cruz, 48 NY2d 419, 428, appeal dismissed 446 US 901). The testimony of the defense witnesses presented only a question of credibility for the jury to resolve and we conclude that its resolution of that issue is not contrary to the weight of the evidence (see, People v Bleakley, supra, at 495). (Appeal from Judgment of Wyoming County Court, Punch, J. — Felony Driving While Intoxicated.) Present — Callahan, J. P., Green, Balio, Fallon and Doerr, JJ.